PER CURIAM.
Appellant seeks review of an order of the trial court denying its motion to dismiss for lack of jurisdiction over the person and for improper service of process.
We have carefully considered the record, briefs and argument of counsel and have concluded that the trial court was correct in denying the motion to dismiss. See: Godfrey v. Neumann, 373 So.2d 920 (Fla.1979); Electro Engineering Products Co., Inc. v. Lewis, 352 So.2d 862 (Fla.1977); Engineered Storage Systems, Inc. v. National Partitions & Interiors, Inc., 415 So.2d 114 (Fla. 3d DCA 1982); Lacy v. Force V Corp., 403 So.2d 1050 (Fla. 1st DCA 1981); Laventhol, Krekstein, Horwath & Horwath v. Investors Tax Shel*542tered Real Estate, Ltd., 838 So.2d 1092 (Fla. 3d DCA 1976); sections 48.061(1), and 48.193(l)(b, g), Florida Statutes (1981).
Affirmed.